DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 13-26 are canceled.

Allowable Subject Matter
Claims 1, 3-12 and 27-35 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses a display apparatus, comprising: a display panel including a plurality of display surfaces having a closed-loop structure, the display panel being configured to display images in different directions; a plurality of vibration generating devices configured to vibrate the plurality of display surfaces; and a vibration support surrounded by the plurality of display surfaces, the vibration support being configured to support the plurality of vibration generating devices, wherein the vibration support comprises: a supporting frame including a plurality of bars, and a plurality of connection brackets respectively connecting the plurality of bars to the plurality of vibration generating devices, wherein the supporting frame is spaced apart from the plurality of vibration generating devices, wherein the plurality of connection brackets protrude from the supporting frame, wherein the plurality of connection brackets comprise a first part and a second part bent vertically from the first part, DB1/ 128416122.3Attorney Docket No.: 002463-5302 Application No.: 16/580,371 Page 3 wherein the first part contacts the plurality of vibration generating devices, and wherein the second part contacts the supporting frame.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628